SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

176
CA 13-00950
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


EDWARD S. KALFAS, PLAINTIFF-APPELLANT,

                     V                                           ORDER

TRACIE LYNN KALFAS, DEFENDANT-RESPONDENT.


ERICKSON WEBB SCOLTON & HAJDU, LAKEWOOD (PAUL V. WEBB, III, OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

LENHARDT & SMITH, WILLIAMSVILLE (CLAYTON J. LENHARDT OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Chautauqua County
(James H. Dillon, J.), entered July 23, 2012 in a divorce action. The
judgment, among other things, dissolved the marriage between the
parties and distributed the marital debts and assets.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed for reasons stated in the decision at Supreme
Court.




Entered:   February 7, 2014                     Frances E. Cafarell
                                                Clerk of the Court